Citation Nr: 0908656	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of temporomandibular joint as secondary to service-connected 
status post left total parotidectomy with minimal facial 
disfigurement.  


REPRESENTATION

Appellant represented by:	Rick M. Rodery, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1952 to February 
1956. 

The Veteran provided testimony at an August 2008 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDING OF FACT

The competent and probative medical evidence of record is at 
least in equipoise as to whether there is a relationship 
between the Veteran's current degenerative arthritis of 
temporomandibular joint and service-connected status post 
left total parotidectomy with minimal facial disfigurement.


CONCLUSION OF LAW

Degenerative arthritis of temporomandibular joint is 
proximately due to or the result of his service-connected 
status post left total parotidectomy with minimal facial 
disfigurement.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the favorable grant of service connection for the 
Veteran's claim, any deficiencies as to VA's duties to notify 
and assist are deemed moot and no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).



Discussion

The Veteran contends that he is entitled to service 
connection for degenerative arthritis of temporomandibular 
joint, as secondary to his service-connected status post left 
total parotidectomy with minimal facial disfigurement.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for degenerative arthritis of 
temporomandibular joint, as secondary to service-connected 
status post left total parotidectomy with minimal facial 
disfigurement.  At the outset, the Board notes that the March 
2005 VA examination indicates a current diagnosis of 
degenerative arthritis of temporomandibular joint.  The Board 
also notes, that in a January 2004 rating decision, the RO 
granted service connection for status post left total 
parotidectomy with minimal facial disfigurement.   

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current 
temporomandibular arthritis.  In this regard, in April 2005, 
the Veteran underwent a VA examination.  The examiner 
provided extensive rationale, ultimately concluding that it 
is at least as likely as not that the Veteran's degenerative 
arthritis of temporomandibular joint is related to his 
service-connected post left total parotidectomy with minimal 
facial disfigurement.  In July 2005, a VA examiner reviewed 
the Veteran's April 2005 examination and his claims file, and 
opined that the Veteran's arthritis of the temporomandibular 
joint is not related to the salivary gland surgery.  That 
second opinion was not accompanied by any rationale.

The April 2005 VA opinion was offered following an objective 
evaluation of the Veteran, and was accompanied by supporting 
rationale.  The July 2005 opinion, although provided after a 
review of the record, was essentially a bare conclusion, 
devoid of any explanation.  Therefore, the Board considers 
the opinion rendered by the April 2005 VA examiner to be the 
most competent and probative evidence of record on the 
question of whether the Veteran's current degenerative 
arthritis of temporomandibular joint is related to his 
service-connected post left total parotidectomy with minimal 
facial disfigurement.  

A November 2007 VA examination contains a statement from the 
examiner that the Veteran's chronic jaw pain was likely 
related to his original surgery (referencing the 
parotidectomy performed in 1982).  Thus, this November 2007 
opinion also appears to support the Veteran's claim. 

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's secondary 
service connection claim.  Therefore, resolving all 
reasonable doubt in favor of the Veteran, the claim is 
allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for degenerative arthritis of 
temporomandibular joint is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


